DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 12-18, 20 and 21 are rejected under pre-AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Schoch (U.S. Patent No. 4,748,726).
Schoch (‘726) discloses a closure device (1, and see at least Figs. 1-12) comprising: a housing (6”); a spool (13”) rotatably positioned within an interior of the housing 9as depicted in at least Fig. 1 1), the spool being configured so that a tension member (8, and/or 9) is windable about the spool (via within groove 16) as the spool is rotated in a first direction (e.g., in direction of arrow 21, Fig. 4 and described in col. 4, lines 8-21) and so that the tension member is unwindable from about the spool as the spool is rotated in a second direction (as described in col. 4, lines 21-24); a knob (7) operationally coupled (via ) with the spool so that a rotation (e.g., in the directions of arrow 20; see Fig. 4 and col. 4, lines 21-24: “a rotary movement in the opposite direction causes uncoiling of the traction wire tensioning elements 8, 9 (with a view to loosening the boot closure flaps).”) of the knob (7) causes the spool to rotate in the first direction; and
a gear assembly (57, 28, 18”) that is configured so that a torsional force applied to the spool is greater than a force applied to the knob (such that the gear assembly results is as a gear reduction that inherently provides a torsional force to the spool that is greater than a force applied to the knob);

	(concerning claim 14) a ring gear (57) of the epicyclic gear train comprises a plurality of teeth (“gear ring 57” is “internally toothed”;  ) that are formed on an inner wall (of inner wall of recess 62 of housing 6”; and depicted in concentric lines in Fig. 12, and described in col. 8, lines 49-68) of the housing (6”);
	(concerning claim 15) each planetary gear (58) of the epicyclic gear train is coupled with a top surface of the spool (via elements 59, as shown in Fig 11);
	(concerning claim 16) a sun gear (18”) of the epicyclic gear train is coupled with a drive shaft (27”) that is operationally coupled (via component 33 interrelating with upper pin end 27b”; see Fig. 11) with the knob (7);
	(concerning claim 17) the closure device further comprises a load holding assembly (including pawl 30 & toothed ring 28”; see col. 9, lines 5-12) that is operationally coupled with the spool to allow the spool to rotate in the first direction and to prevent rotation of the spool in the second direction (as described in at least col. 6, lines 5-32);
	(concerning claim 18) the knob is operable (as explained in col. 6, lines 32-57) to disengage the load holding mechanism and gear assembly to allow the spool to rotate in the second direction;
	(concerning claim 20) the load holding mechanism comprises a pawl component comprising at least one pawl member (30 including tooth 30a) that is engageable with teeth (engaging teeth 29  of toothed ring, see at least Figs. 6 and 7, and as described in col. 6, lines 11-26) to allow the spool to rotate in the first direction while preventing rotation of the spool in the second direction; 
	and (concerning claim 21) the at least one pawl member (30) is configured to deflect away from the teeth (29) as the knob is rotated about the housing (i.e., “When the rotary fastener 1 is to be released in order to open the ski boot again, the rotary knob 7 is turned back in the direction of the loosening movement—against the arrow 20 in FIG. 4…”; col. 6, lines 32-35).
Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to suggest of make obvious, the claimed closure device, viewed as a whole, requiring 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Closure device structure is also represented by the device of Baggio (U.S. Patent No.  4,433,456), Hammerslag (U.S. Patent No. 5,934,599), Jungkind (U.S. Patent No. 5,638,588), Chen (U.S. Patent No. 8,308,098), Hammerslag (U.S. Patent No. 6,289,558), Jungkind (U.S. Patent No. 5,606,778) and Jungkind (U.S. Patent No. 5,600,874). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/Robert Sandy/            Primary Examiner, Art Unit 3677